               Case 20-10361-KBO    Doc 404-1   Filed 05/05/20   Page 1 of 27




                                   EXHIBIT A TO ORDER

                              Confirmation Hearing Notice




60437/0001-20066728v5
                   Case 20-10361-KBO                          Doc 404-1            Filed 05/05/20       Page 2 of 27




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
In re:                                                                         :   Chapter 11
                                                                               :
HYGEA HOLDINGS CORP., et al.,                                                  :   Case No. 20-10361 (KBO)
                                                                               :
                                     Debtors.1                                 :   (Jointly Administered)
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

              NOTICE OF (A) CONFIRMATION HEARING WITH RESPECT TO FIRST AMENDED
              JOINT CHAPTER 11 PLAN OF REORGANIZATION OF HYGEA HOLDINGS CORP.
                AND ITS AFFILIATED DEBTORS AND (B) RELATED OBJECTION DEADLINE

         PLEASE TAKE NOTICE that, on May 1, 2020, the debtors and debtors-in-possession in the above-
captioned cases (the “Debtors”) filed the First Amended Joint Chapter 11 Plan of Reorganization of Hygea Holdings
Corp. and its Affiliated Debtors [Docket No. 382-1] (as may be amended, supplemented or otherwise modified, the
“Plan”), pursuant to and as described in the First Amended Disclosure Statement with Respect to First Amended
Joint Chapter 11 Plan of Reorganization of Hygea Holdings Corp. and its Affiliated Debtors (the “Disclosure
Statement”), with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).
Capitalized terms used in this Notice which are not defined have the meanings set forth in the Plan.

         PLEASE TAKE FURTHER NOTICE that, on May ___, 2020, the Bankruptcy Court entered the Order
(A) Approving Disclosure Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines
and Procedures for (I) Filing Objections to Confirmation of Plan, (II) Claim Objections and (III) Temporary
Allowance of Claims For Voting Purposes; (D) Determining Treatment of Claims for Notice, Voting and
Distribution Purposes; (E) Setting Record Date; (F) Approving (I) Solicitation Packages and Procedures for
Distribution, (II) Form of Notice of Hearing on Confirmation and Related Matters and (III) Forms of Ballots;
(G) Establishing Voting Deadline and Procedures for Tabulation of Votes; And (H) Granting Related Relief [Docket
No. ___] (the “Solicitation Procedures Order”), thereby approving the Disclosure Statement [Docket No. 383-1].

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Solicitation Procedures Order, a hearing (the
“Confirmation Hearing”) will be held before the Honorable Karen B. Owens, U.S. Bankruptcy Court for the District
of Delaware, 824 N. Market St., 6th Fl., Courtroom No. 3, Wilmington, Delaware 19801, on June 12, 2020 at 10:00
a.m. (ET) or as soon thereafter as counsel can be heard, to consider the entry of an order confirming the Plan within
the meaning of section 1129 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The
Confirmation Hearing may be continued from time to time by way of announcement of such continuance in open
court, without further notice to parties in interest.


1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
60437/0001-20066728v5
               Case 20-10361-KBO               Doc 404-1        Filed 05/05/20         Page 3 of 27



          PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to confirmation of the Plan
(each, a “Plan Confirmation Objection”) must (i) be made in writing; (ii) comply with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware; (iii) state the name and address of the objecting party and the
nature and amount of any claim or interest asserted by such party against the Debtors, their estates or property;
(iv) state with particularity the legal and factual bases and nature of any objection to the Plan; and (v) be filed with
the Bankruptcy Court, and served on the following, so as to be received on or before 4:00 p.m. (ET) on June 5,
2020: (a) counsel to the Debtors, Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE 19801,
Attn: J. Kate Stickles, Esq. (kstickles@coleschotz.com) and 25 Main Street, Hackensack, NJ 07601, Attn: Felice R.
Yudkin, Esq. (fyudkin@coleschotz.com); (b) counsel to the Official Committee of Unsecured Creditors, Lowenstein
Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020, Attn: Robert M. Hirsh, Esq.
(rhirsh@lowenstein.com) and John P. Schneider, Esq. (jschneider@lowenstein.com) and One Lowenstein Drive,
Roseland, NJ 07068, Attn: Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com) and Morris James LLP, 500
Delaware Avenue, Suite 1500, Wilmington, DE 19801, Attn: Eric J. Monzo, Esq. (emonzo@morrisjames.com) and
Brya M. Keilson, Esq. (bkeilson@morrisjames.com); (c) counsel to the Debtors’ prepetition secured lender and DIP
lender, DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY 10020, Attn: Thomas R. Califano, Esq.
(thomas.califano@dlapiper.com) and 200 South Biscayne Boulevard, Suite 2500, Miami, FL 33131, Attn: Rachel
Nanes, Esq. (rachel.nanes@dlapiper.com); and (d) the U.S. Trustee, 844 King Street, Suite 2207, Wilmington, DE
19801, Attn: Timothy J. Fox, Jr., Esq. (Timothy.Fox@usdoj.gov). Any party in interest in these chapter 11 cases
may object to confirmation of the Plan, even if such person or entity is not eligible to vote on the Plan. Plan
Confirmation Objections that are not timely filed shall not be considered by the Bankruptcy Court and shall be
overruled.

          PLEASE TAKE FURTHER NOTICE that the Plan may be further modified, if necessary, pursuant to
section 1127 of the Bankruptcy Code, prior to, during or as a result of the Confirmation Hearing, without further
notice to parties in interest.

          PLEASE TAKE FURTHER NOTICE that Sections 12.3 through 12.6 of the Plan provide for
releases, exculpation and injunctions of certain conduct. In particular, Section 12.3 of the Plan provides for a
release by the Debtors of any claims or causes of action relating to the Debtors, the Chapter 11 Cases, or the
transactions or events giving rise to any Claim or Equity Interest that is treated in the Plan, the business or
contractual arrangements between the Debtors and any Released Party, the restructuring of Claims and
Equity Interests before or during the Chapter 11 Cases, the negotiation, formulation, or preparation of the
Plan, the Disclosure Statement, any Plan Supplement or related agreements, instruments or other documents,
other than certain claims arising out of the gross negligence, willful misconduct, intentional fraud, or criminal
liability of any such person or entity. Section 12.4 of the Plan provides for a release by all Persons who
(i) are deemed to have voted to accept the Plan under section 1126(f) of the Bankruptcy Code; or (ii) are
entitled to vote to accept or reject the Plan and mark their Ballots as opting in to the releases granted under
such section of the Plan of any claims or causes of action relating to or arising out of, in whole or in part, the
Debtors, the Chapter 11 Cases, the pursuit of confirmation of the Plan, the consummation of the Plan or the
administration of the Plan, including without limitation, the negotiation and solicitation of the Plan. Section
12.5 of the Plan provides for the release and exculpation of the Debtors, the Reorganized Debtors, Bridging
and each of their Related Persons of any and all liability relating to or arising out of the Chapter 11 Cases.
Finally, Section 12.6 of the Plan permanently enjoins persons and entities that held, hold or may hold claims
against or interests in the Debtors or their estates, from taking various actions with respect to such claims or
interests. This description of the Plan’s release, exculpation and injunctive provisions is merely a summary,
and parties in interest are urged to consult the Plan for the full text of these provisions. In the event of any
conflict between this summary and the terms of the Plan, the Plan shall control.

         PLEASE TAKE FURTHER NOTICE that, except as otherwise provided in the Plan or in any contract,
instrument, release or other agreement or document entered into in connection with the Plan, each of the executory
contracts and unexpired leases to which the Debtors are a party shall be deemed automatically rejected by the
Debtors as of the Effective Date.

        PLEASE TAKE FURTHER NOTICE that the Disclosure Statement, Plan and Solicitation Procedures Order
may be examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m., Monday through Friday,
excluding federal holidays, at the Office of the Clerk of the Bankruptcy Court, 824 N. Market St., 2nd Floor,
                                                           2
60437/0001-20066728v5
               Case 20-10361-KBO             Doc 404-1        Filed 05/05/20        Page 4 of 27



Wilmington, Delaware 19801; (ii) at the Debtors’ case website (https://dm.epiq11.com/hygea); (iii) at the Bankruptcy
Court’s website (http://www.deb.uscourts.gov) (a PACER account is required); or (iv) may be obtained by written
request to Epiq Corporate Restructuring, LLC (the “Voting Agent”), at hygeatabulation@epiqglobal.com or by
telephoning the Voting Agent at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-646-282-2500 (International).

      IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD CONTACT
THE VOTING AGENT BY EMAIL AT HYGEATABULATION@EPIQGLOBAL.COM OR BY
TELEPHONE AT 1-866-897-6433 (TOLL FREE U.S. AND CANADA) OR 1-646-282-2500
(INTERNATIONAL). THE VOTING AGENT IS NOT PERMITTED TO PROVIDE LEGAL ADVICE.


Dated: May ___, 2020

COLE SCHOTZ P.C.
J. Kate Stickles
500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

– and –

Michael D. Sirota
Stuart Komrower
Felice R. Yudkin
Jacob S. Frumkin
Michael Trentin
25 Main Street
Hackensack, New Jersey 07601

Counsel for Debtors and Debtors-in-Possession




                                                         3
60437/0001-20066728v5
               Case 20-10361-KBO       Doc 404-1    Filed 05/05/20   Page 5 of 27




                                    EXHIBIT B-1 TO ORDER

                  Notice Of Non-Voting Status With Respect To Unimpaired Classes




60437/0001-20066728v5
                   Case 20-10361-KBO                          Doc 404-1            Filed 05/05/20       Page 6 of 27



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
In re:                                                                         :   Chapter 11
                                                                               :
HYGEA HOLDINGS CORP., et al.,                                                  :   Case No. 20-10361 (KBO)
                                                                               :
                                     Debtors.1                                 :   (Jointly Administered)
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                NOTICE OF NON-VOTING STATUS WITH RESPECT TO UNIMPAIRED CLASSES

         PLEASE TAKE NOTICE that, on May 1, 2020, the debtors and debtors-in-possession in the above-
captioned cases (collectively, the “Debtors”) filed the First Amended Joint Chapter 11 Plan of Reorganization of
Hygea Holdings Corp. and its Affiliated Debtors [Docket No. 382-1] (as may be amended, supplemented or
otherwise modified, the “Plan”), pursuant to and as described in the First Amended Disclosure Statement with
Respect to First Amended Joint Chapter 11 Plan of Reorganization of Hygea Holdings Corp. and its Affiliated
Debtors (the “Disclosure Statement”), with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). Capitalized terms used in this Notice which are not defined have the meanings set forth in the
Plan.

         PLEASE TAKE FURTHER NOTICE that, on May ___, 2020, the Bankruptcy Court entered the Order
(A) Approving Disclosure Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines
and Procedures for (I) Filing Objections to Confirmation of Plan, (II) Claim Objections and (III) Temporary
Allowance of Claims for Voting Purposes; (D Determining Treatment of Claims for Notice, Voting and Distribution
Purposes; (E) Setting Record Date; (F) Approving (I) Solicitation Packages and Procedures for Distribution,
(II) Form of Notice of Hearing on Confirmation and Related Matters and (III) Forms of Ballots; (G) Establishing
Voting Deadline and Procedures for Tabulation of Votes; And (H) Granting Related Relief [Docket No. ___] (the
“Solicitation Procedures Order”), thereby approving the Disclosure Statement [Docket No. 383-1].

      UNDER THE TERMS OF THE PLAN, YOUR CLAIM(S) AGAINST THE DEBTORS IS/ARE
NOT IMPAIRED AND, THEREFORE, PURSUANT TO SECTION 1126(f) OF THE UNITED STATES
BANKRUPTCY CODE, YOU (I) ARE DEEMED TO HAVE ACCEPTED THE PLAN, AND (II) ARE NOT
ENTITLED TO VOTE ON THE PLAN.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Solicitation Procedures Order, a hearing (the
“Confirmation Hearing”) will be held before the Honorable Karen B. Owens, U.S. Bankruptcy Court for the District
of Delaware, 824 N. Market St., 6th Fl., Courtroom No. 3, Wilmington, Delaware 19801, on June 12, 2020 at 10:00
a.m. (ET) or as soon thereafter as counsel can be heard, to consider the entry of an order confirming the Plan within
the meaning of section 1129 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The

1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
60437/0001-20066728v5
               Case 20-10361-KBO               Doc 404-1        Filed 05/05/20         Page 7 of 27



Confirmation Hearing may be continued from time to time by way of announcement of such continuance in open
court, without further notice to parties in interest.

          PLEASE TAKE FURTHER NOTICE that, although you are deemed to have accepted the Plan for voting
purposes, you may nonetheless file an objection to the Plan. Responses and objections, if any, to confirmation of the
Plan (each, a “Plan Confirmation Objection”) must (i) be made in writing; (ii) comply with the Bankruptcy Code,
the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware; (iii) state the name and address of the objecting party and the
nature and amount of any claim or interest asserted by such party against the Debtors, their estates or property;
(iv) state with particularity the legal and factual bases and nature of any objection to the Plan; and (v) be filed with
the Bankruptcy Court, and served on the following, so as to be received on or before 4:00 p.m. (ET) on June 5,
2020: (a) counsel to the Debtors, Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE 19801,
Attn: J. Kate Stickles, Esq. (kstickles@coleschotz.com) and 25 Main Street, Hackensack, NJ 07601, Attn: Felice R.
Yudkin, Esq. (fyudkin@coleschotz.com); (b) counsel to the Official Committee of Unsecured Creditors, Lowenstein
Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020, Attn: Robert M. Hirsh, Esq.
(rhirsh@lowenstein.com) and John P. Schneider, Esq. (jschneider@lowenstein.com) and One Lowenstein Drive,
Roseland, NJ 07068, Attn: Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com) and Morris James LLP, 500
Delaware Avenue, Suite 1500, Wilmington, DE 19801, Attn: Eric J. Monzo, Esq. (emonzo@morrisjames.com) and
Brya M. Keilson, Esq. (bkeilson@morrisjames.com); (c) counsel to the Debtors’ prepetition secured lender and DIP
lender, DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY 10020, Attn: Thomas R. Califano, Esq.
(thomas.califano@dlapiper.com) and 200 South Biscayne Boulevard, Suite 2500, Miami, FL 33131, Attn: Rachel
Nanes, Esq. (rachel.nanes@dlapiper.com); and (d) the U.S. Trustee, 844 King Street, Suite 2207, Wilmington, DE
19801, Attn: Timothy J. Fox, Jr., Esq. (Timothy.Fox@usdoj.gov). Plan Confirmation Objections that are not timely
filed shall not be considered by the Bankruptcy Court and shall be overruled.

          PLEASE TAKE FURTHER NOTICE that Sections 12.3 through 12.6 of the Plan provide for
releases, exculpation and injunctions of certain conduct. In particular, Section 12.3 of the Plan provides for a
release by the Debtors of any claims or causes of action relating to the Debtors, the Chapter 11 Cases, or the
transactions or events giving rise to any Claim or Equity Interest that is treated in the Plan, the business or
contractual arrangements between the Debtors and any Released Party, the restructuring of Claims and
Equity Interests before or during the Chapter 11 Cases, the negotiation, formulation, or preparation of the
Plan, the Disclosure Statement, any Plan Supplement or related agreements, instruments or other documents,
other than certain claims arising out of the gross negligence, willful misconduct, intentional fraud, or criminal
liability of any such person or entity. Section 12.4 of the Plan provides for a release by all Persons who
(i) are deemed to have voted to accept the Plan under section 1126(f) of the Bankruptcy Code; or (ii) are
entitled to vote to accept or reject the Plan and mark their Ballots as opting in to the releases granted under
such section of the Plan of any claims or causes of action relating to or arising out of, in whole or in part, the
Debtors, the Chapter 11 Cases, the pursuit of confirmation of the Plan, the consummation of the Plan or the
administration of the Plan, including without limitation, the negotiation and solicitation of the Plan. Section
12.5 of the Plan provides for the release and exculpation of the Debtors, the Reorganized Debtors, Bridging
and each of their Related Persons of any and all liability relating to or arising out of the Chapter 11 Cases.
Finally, Section 12.6 of the Plan permanently enjoins persons and entities that held, hold or may hold claims
against or interests in the Debtors or their estates, from taking various actions with respect to such claims or
interests. This description of the Plan’s release, exculpation and injunctive provisions is merely a summary,
and parties in interest are urged to consult the Plan for the full text of these provisions. In the event of any
conflict between this summary and the terms of the Plan, the Plan shall control.

          PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement, Plan and Solicitation
Procedures Order may be examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding federal holidays, at the Office of the Clerk of the Bankruptcy Court, 824 N.
Market St., 2nd Floor, Wilmington, Delaware 19801; (ii) at the Debtors’ case website
(https://dm.epiq11.com/hygea); (iii) at the Bankruptcy Court’s website (http://www.deb.uscourts.gov) (a PACER
account is required); or (iv) may be obtained by written request to Epiq Corporate Restructuring, LLC (the “Voting
Agent”), at hygeatabulation@epiqglobal.com or by telephoning the Voting Agent at 1-866-897-6433 (Toll Free U.S.
and Canada) or 1-646-282-2500 (International).


                                                           2
60437/0001-20066728v5
               Case 20-10361-KBO          Doc 404-1   Filed 05/05/20   Page 8 of 27



      IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD CONTACT
THE VOTING AGENT BY EMAIL AT HYGEATABULATION@EPIQGLOBAL.COM OR BY
TELEPHONE AT 1-866-897-6433 (TOLL FREE U.S. AND CANADA) OR 1-646-282-2500
(INTERNATIONAL). THE VOTING AGENT IS NOT PERMITTED TO PROVIDE LEGAL ADVICE.

Dated: May ___, 2020

COLE SCHOTZ P.C.
J. Kate Stickles
500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

– and –

Michael D. Sirota
Stuart Komrower
Felice R. Yudkin
Jacob S. Frumkin
Michael Trentin
25 Main Street
Hackensack, New Jersey 07601

Counsel for Debtors and Debtors-in-Possession




                                                 3
60437/0001-20066728v5
               Case 20-10361-KBO           Doc 404-1    Filed 05/05/20   Page 9 of 27




                                        EXHIBIT B-2 TO ORDER

                        Notice Of Non-Voting Status With Respect To Impaired Classes




60437/0001-20066728v5
                  Case 20-10361-KBO                         Doc 404-1              Filed 05/05/20      Page 10 of 27



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
In re:                                                                         :   Chapter 11
                                                                               :
HYGEA HOLDINGS CORP., et al.,                                                  :   Case No. 20-10361 (KBO)
                                                                               :
                                     Debtors.1                                 :   (Jointly Administered)
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                 NOTICE OF NON-VOTING STATUS WITH RESPECT TO IMPAIRED CLASSES

          PLEASE TAKE NOTICE that, on May 1, 2020, the debtors and debtors-in-possession in the above-
captioned chapter 11 cases (collectively, the “Debtors”) filed the First Amended Joint Chapter 11 Plan of
Reorganization of Hygea Holdings Corp. and its Affiliated Debtors [Docket No. 382-1] (as may be amended,
supplemented or otherwise modified, the “Plan”), pursuant to and as described in the First Amended Disclosure
Statement with Respect to First Amended Joint Chapter 11 Plan of Reorganization of Hygea Holdings Corp. and its
Affiliated Debtors (the “Disclosure Statement”), with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). Capitalized terms used in this Notice which are not defined have the meanings
set forth in the Plan.

         PLEASE TAKE FURTHER NOTICE that, on May ___, 2020, the Bankruptcy Court entered the Order
(A) Approving Disclosure Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines
and Procedures for (I) Filing Objections to Confirmation of Plan, (II) Claim Objections and (III) Temporary
Allowance of Claims for Voting Purposes; (D) Determining Treatment of Claims for Notice, Voting and
Distribution Purposes; (E) Setting Record Date; (F) Approving (I) Solicitation Packages and Procedures for
Distribution, (II) Form of Notice of Hearing on Confirmation and Related Matters and (III) Forms of Ballots;
(G) Establishing Voting Deadline and Procedures for Tabulation of Votes; And (H) Granting Related Relief [Docket
No. ___] (the “Solicitation Procedures Order”), thereby approving the Disclosure Statement [Docket No. 383-1].

      UNDER THE TERMS OF THE PLAN, YOU ARE NOT ENTITLED TO RECEIVE OR RETAIN
ANY PROPERTY ON ACCOUNT OF YOUR CLAIM(S) AGAINST, OR INTEREST(S) IN, THE
DEBTORS AND, THEREFORE, PURSUANT TO SECTION 1126(g) OF THE UNITED STATES
BANKRUPTCY CODE, YOU (i) ARE DEEMED TO HAVE REJECTED THE PLAN, AND (ii) ARE NOT
ENTITLED TO VOTE ON THE PLAN.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Solicitation Procedures Order, a hearing (the
“Confirmation Hearing”) will be held before the Honorable Karen B. Owens, U.S. Bankruptcy Court for the District
of Delaware, 824 N. Market St., 6th Fl., Courtroom No. 3, Wilmington, Delaware 19801, on June 12, 2020 at 10:00
a.m. (ET) or as soon thereafter as counsel can be heard, to consider the entry of an order confirming the Plan within

1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
60437/0001-20066728v5
              Case 20-10361-KBO              Doc 404-1        Filed 05/05/20        Page 11 of 27



the meaning of section 1129 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The
Confirmation Hearing may be continued from time to time by way of announcement of such continuance in open
court, without further notice to parties in interest.

          PLEASE TAKE FURTHER NOTICE that, although you are deemed to have rejected the Plan for voting
purposes, you may file an objection to the Plan. Responses and objections, if any, to confirmation of the Plan (each,
a “Plan Confirmation Objection”) must (i) be made in writing; (ii) comply with the Bankruptcy Code, the Federal
Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware; (iii) state the name and address of the objecting party and the nature
and amount of any claim or interest asserted by such party against the Debtors, their estates or property; (iv) state
with particularity the legal and factual bases and nature of any objection to the Plan; and (v) be filed with the
Bankruptcy Court, and served on the following, so as to be received on or before 4:00 p.m. (ET) on June 5, 2020:
(a) counsel to the Debtors, Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE 19801, Attn: J.
Kate Stickles, Esq. (kstickles@coleschotz.com) and 25 Main Street, Hackensack, NJ 07601, Attn: Felice R. Yudkin,
Esq. (fyudkin@coleschotz.com); (b) counsel to the Official Committee of Unsecured Creditors, Lowenstein Sandler
LLP, 1251 Avenue of the Americas, New York, NY 10020, Attn: Robert M. Hirsh, Esq. (rhirsh@lowenstein.com)
and John P. Schneider, Esq. (jschneider@lowenstein.com) and One Lowenstein Drive, Roseland, NJ 07068, Attn:
Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com) and Morris James LLP, 500 Delaware Avenue, Suite
1500, Wilmington, DE 19801, Attn: Eric J. Monzo, Esq. (emonzo@morrisjames.com) and Brya M. Keilson, Esq.
(bkeilson@morrisjames.com); (c) counsel to the Debtors’ prepetition secured lender and DIP lender, DLA Piper
LLP (US), 1251 Avenue of the Americas, New York, NY 10020, Attn: Thomas R. Califano, Esq.
(thomas.califano@dlapiper.com) and 200 South Biscayne Boulevard, Suite 2500, Miami, FL 33131, Attn: Rachel
Nanes, Esq. (rachel.nanes@dlapiper.com); and (d) the U.S. Trustee, 844 King Street, Suite 2207, Wilmington, DE
19801, Attn: Timothy J. Fox, Jr., Esq. (Timothy.Fox@usdoj.gov). Plan Confirmation Objections that are not timely
filed shall not be considered by the Bankruptcy Court and shall be overruled.

          PLEASE TAKE FURTHER NOTICE that Sections 12.3 through 12.6 of the Plan provide for
releases, exculpation and injunctions of certain conduct. In particular, Section 12.3 of the Plan provides for a
release by the Debtors of any claims or causes of action relating to the Debtors, the Chapter 11 Cases, or the
transactions or events giving rise to any Claim or Equity Interest that is treated in the Plan, the business or
contractual arrangements between the Debtors and any Released Party, the restructuring of Claims and
Equity Interests before or during the Chapter 11 Cases, the negotiation, formulation, or preparation of the
Plan, the Disclosure Statement, any Plan Supplement or related agreements, instruments or other documents,
other than certain claims arising out of the gross negligence, willful misconduct, intentional fraud, or criminal
liability of any such person or entity. Section 12.4 of the Plan provides for a release by all Persons who
(i) are deemed to have voted to accept the Plan under section 1126(f) of the Bankruptcy Code; or (ii) are
entitled to vote to accept or reject the Plan and mark their Ballots as opting in to the releases granted under
such section of the Plan of any claims or causes of action relating to or arising out of, in whole or in part, the
Debtors, the Chapter 11 Cases, the pursuit of confirmation of the Plan, the consummation of the Plan or the
administration of the Plan, including without limitation, the negotiation and solicitation of the Plan. Section
12.5 of the Plan provides for the release and exculpation of the Debtors, the Reorganized Debtors, Bridging
and each of their Related Persons of any and all liability relating to or arising out of the Chapter 11 Cases.
Finally, Section 12.6 of the Plan permanently enjoins persons and entities that held, hold or may hold claims
against or interests in the Debtors or their estates, from taking various actions with respect to such claims or
interests. This description of the Plan’s release, exculpation and injunctive provisions is merely a summary,
and parties in interest are urged to consult the Plan for the full text of these provisions. In the event of any
conflict between this summary and the terms of the Plan, the Plan shall control.

          PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement, Plan and Solicitation
Procedures Order may be examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding federal holidays, at the Office of the Clerk of the Bankruptcy Court, 824 N.
Market St., 2nd Floor, Wilmington, Delaware 19801; (ii) at the Debtors’ case website
(https://dm.epiq11.com/hygea); (iii) at the Bankruptcy Court’s website (http://www.deb.uscourts.gov) (a PACER
account is required); or (iv) may be obtained by written request to Epiq Corporate Restructuring, LLC (the “Voting
Agent”), at hygeatabulation@epiqglobal.com or by telephoning the Voting Agent at 1-866-897-6433 (Toll Free U.S.
and Canada) or 1-646-282-2500 (International).

                                                          2
60437/0001-20066728v5
              Case 20-10361-KBO           Doc 404-1   Filed 05/05/20   Page 12 of 27



      IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD CONTACT
THE VOTING AGENT BY EMAIL AT HYGEATABULATION@EPIQGLOBAL.COM OR BY
TELEPHONE AT 1-866-897-6433 (TOLL FREE U.S. AND CANADA) OR 1-646-282-2500
(INTERNATIONAL). THE VOTING AGENT IS NOT PERMITTED TO PROVIDE LEGAL ADVICE.

Dated: May ___, 2020

COLE SCHOTZ P.C.
J. Kate Stickles
500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

– and –

Michael D. Sirota
Stuart Komrower
Felice R. Yudkin
Jacob S. Frumkin
Michael Trentin
25 Main Street
Hackensack, New Jersey 07601

Counsel for Debtors and Debtors-in-Possession




                                                  3
60437/0001-20066728v5
              Case 20-10361-KBO    Doc 404-1     Filed 05/05/20    Page 13 of 27




                                  EXHIBIT C-1 TO ORDER

                         Ballot for Class 3 Bridging’s Secured Claim




60437/0001-20066728v5
                  Case 20-10361-KBO                         Doc 404-1              Filed 05/05/20      Page 14 of 27
                                                                                                            Hygea Holdings Corp. et al.
                                                                                          Ballot for Class 3 (Bridging’s Secured Claim)

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
In re:                                                                         :   Chapter 11
                                                                               :
HYGEA HOLDINGS CORP., et al.,                                                  :   Case No. 20-10361 (KBO)
                                                                               :
                                     Debtors.1                                 :   (Jointly Administered)
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                   BALLOT FOR CLASS 3 BRIDGING’S SECURED CLAIM

Hygea Holdings Corp. and certain of its affiliates, the debtors and debtors-in-possession in the above-captioned
cases (collectively, the “Debtors”), are soliciting votes with respect to the First Amended Joint Chapter 11 Plan of
Reorganization of Hygea Holdings Corp. and its Affiliated Debtors [Docket No. 382-1] (as the same may be
amended, modified or supplemented from time to time, the “Plan”).2 The Plan is described in and attached as
Exhibit A to the First Amended Disclosure Statement with Respect to First Amended Joint Chapter 11 Plan of
Reorganization of Hygea Holdings Corp. and its Affiliated Debtors (the “Disclosure Statement”) provided herewith.

This Ballot is being sent to the holder of Bridging’s Secured Claim as classified under the Plan. This Ballot is to be
used by the holder of Bridging’s Secured Claim to vote to accept or reject the Plan. If the required votes on the Plan
are received and the Bankruptcy Court confirms the Plan, it will be binding on you. To have your vote count, you
must complete and return this Ballot by 4:00 p.m. (ET) on June 8, 2020 (the “Voting Deadline”).

                               THE VOTING DEADLINE IS 4:00 P.M. (ET) ON JUNE 8, 2020.




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
60437/0001-20066728v5
              Case 20-10361-KBO              Doc 404-1        Filed 05/05/20         Page 15 of 27
                                                                                         Hygea Holdings Corp. et al.
                                                                       Ballot for Class 3 (Bridging’s Secured Claim)


                                                   IMPORTANT

PLEASE CAREFULLY REVIEW THE ACCOMPANYING PLAN AND DISCLOSURE STATEMENT
FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF CLAIMS AGAINST THE
DEBTORS. YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND YOUR
CLASSIFICATION AND TREATMENT UNDER THE PLAN. YOUR CLAIM IS TREATED AS
BRIDGING’S SECURED CLAIM UNDER THE PLAN.

PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS ON RETURNING YOUR
BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE RECEIVED BY EPIQ
CORPORATE RESTRUCTURING, LLC (THE “VOTING AGENT”) IS 4:00 P.M. (ET) ON JUNE 8, 2020,
OR THE VOTE REPRESENTED BY YOUR BALLOT WILL NOT BE COUNTED.

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING PROCEDURES,
PLEASE CONTACT THE VOTING AGENT AT HYGEATABULATION@EPIQGLOBAL.COM OR BY
TELEPHONE AT 1-866-897-6433 (TOLL FREE U.S. AND CANADA) OR 1-646-282-2500
(INTERNATIONAL) AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM.
THE VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.


                                                 HOW TO VOTE

1.  CAREFULLY REVIEW AND COMPLETE ITEMS 1, 2 AND 3.
2.  SIGN THE BALLOT.
3.  RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED RETURN ENVELOPE, OR AS
    OTHERWISE DIRECTED IN THE INSTRUCTIONS FOR COMPLETING THE BALLOT.
(Note: Additional Instructions For Completing Ballot Are Set Forth Below)

     Please note that you must vote the entire claim you hold to accept or reject the Plan. For purposes of tabulating
     the votes, you will be deemed to have voted the full amount of your claim in your vote. You may not split your
     vote.

     An authorized signatory of the holder of Bridging’s Secured Claim may execute this Ballot, but must provide
     the name and address of the holder of the Bridging’s Secured Claim on this Ballot and may be required to
     submit evidence to the Bankruptcy Court demonstrating such signatory’s authorization to vote on behalf of the
     holder of the Bridging’s Secured Claim.

     You must provide all of the information requested by this Ballot. Failure to do so may result in the
     disqualification of your vote.




                                                          2
60437/0001-20066728v5
                Case 20-10361-KBO               Doc 404-1        Filed 05/05/20         Page 16 of 27
                                                                                            Hygea Holdings Corp. et al.
                                                                          Ballot for Class 3 (Bridging’s Secured Claim)

Item 1.             Certification Of Authority To Vote.

The undersigned hereby certifies that as of the May 6, 2020 Record Date, the undersigned is the holder (or
authorized signatory for such holder) of Bridging’s Secured Claim against the Debtors in the below-listed amount:

Amount:3

Item 2.             Vote On Plan.

The undersigned holder of the Class 3 Bridging’s Secured Claim set forth in Item 1 votes as follows (check one box
only – if you do not check a box, or if you check both boxes, your vote will not be counted):

                     to ACCEPT the Plan                  to REJECT the Plan

The Plan consists of separate chapter 11 plans for each of the Debtors. Your vote on the Plan will be applied
to each applicable Debtor in the same manner and in the same amount as indicated in Item 1 and Item 2
above.

Item 3.             Authorization.

By returning this Ballot, the undersigned holder of Bridging’s Secured Claim hereby certifies that as of the May 6,
2020 Record Date, it is the holder of the claim set forth in Item 1 above and/or has full power and authority to vote
to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the actual holder of a claim, the
undersigned certifies that it has the requisite authority to do so and will submit evidence of the same upon request.
The undersigned also acknowledges that the tabulation of votes is subject to the terms and conditions of the
Disclosure Statement.

The undersigned further certifies that it (a) has received a copy of the Disclosure Statement (including the exhibits
thereto), and (b) understands that the solicitation of votes for the Plan is subject to all the terms and conditions set
forth in the Disclosure Statement.

                                       Name: _______________________________________________
                                                        (Print or Type)
                                       Signature: ____________________________________________

                                       By: _________________________________________________
                                                         (If Appropriate)
                                       Title: ________________________________________________
                                                         (If Appropriate)
                                       Street Address: ________________________________________

                                       City, State, Zip Code: __________________________________

                                       Telephone Number: ____________________________________

                                       Date Completed: ______________________________________

If you wish to update the address pre-printed on this Ballot, please send a change of address request to
hygea@epiqglobal.com with “Address Update Requested” in the subject line.



3
    For voting purposes only, subject to tabulation rules.

                                                             3
60437/0001-20066728v5
               Case 20-10361-KBO              Doc 404-1         Filed 05/05/20         Page 17 of 27
                                                                                           Hygea Holdings Corp. et al.
                                                                         Ballot for Class 3 (Bridging’s Secured Claim)

                             INSTRUCTIONS FOR COMPLETING THE BALLOT

The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to the Disclosure Statement
accompanying this Ballot. Please review the Disclosure Statement and Plan carefully before you vote. Unless
otherwise defined, capitalized terms used herein and in the Ballot have the same meanings ascribed to them in the
Plan.

This Ballot does not constitute and shall not be deemed to constitute (a) a proof of claim; (b) an amendment
to a proof of claim; (c) an assertion of a claim or a waiver of any bar date or deadline to file a proof of claim;
or (d) an admission by the Debtors of the nature, validity or amount of any claim. The Debtors reserves their
right to object to allowance of any claim on any grounds under the Bankruptcy Code and applicable
nonbankruptcy law.

No fees, commissions or other remuneration will be payable to any broker, dealer or other person or entity for
soliciting votes on the Plan.

To ensure your vote is counted, you must complete, sign and return this Ballot to the address set forth on the
enclosed envelope provided. Ballots not bearing an original signature will not be counted. Ballots must be received
by the Voting Agent by first class mail, overnight courier or hand delivery by 4:00 p.m. (ET) on June 8, 2020 at the
following address:

                 If by First Class Mail:                            If by Overnight Courier or Hand Delivery:
               Hygea – Ballot Processing                                     Hygea – Ballot Processing
         c/o Epiq Corporate Restructuring, LLC                        c/o Epiq Corporate Restructuring, LLC
                     P.O. Box 4422                                          10300 SW Allen Boulevard
              Beaverton, OR 97076-4422                                        Beaverton, OR 97005

If a Ballot is received after the Voting Deadline it will not be counted. Delivery of a Ballot by facsimile, e-mail or
other electronic means will not be accepted.

The Debtors reserve the right to extend the Voting Deadline, by oral or written notice to the Voting Agent, until
properly completed Ballots indicating acceptance of the Plan in sufficient number and amount to meet the voting
requirements prescribed by section 1126 of the Bankruptcy Code have been received.

To complete this Ballot properly, take the following steps:

         (1)      Make sure that the information required by Item 1 has been inserted.
         (2)      Cast your vote to either accept or reject the Plan by checking the proper box in Item 2.
         (3)      Read Item 3 carefully.
         (4)      Provide the information required by Item 3.
         (5)      Sign and date your Ballot.
         (6)      If you are completing this Ballot on behalf of another person or entity, indicate your relationship
                  with such person or entity and the capacity in which you are signing.
         (7)      Return the Ballot using the enclosed pre-addressed return envelope.

                                 PLEASE MAIL YOUR BALLOT PROMPTLY

If you have any questions regarding this Ballot or the voting procedures, or wish to receive a copy of the Plan,
Disclosure Statement or related materials, please contact the Voting Agent at hygeatabulation@epiqglobal.com
or by telephone at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-646-282-2500 (International) and request to
speak with a member of the Solicitation Team or visit https://dm.epiq11.com/hygea. The Voting Agent is not
authorized to provide legal advice.




                                                           4
60437/0001-20066728v5
              Case 20-10361-KBO    Doc 404-1    Filed 05/05/20    Page 18 of 27




                                  EXHIBIT C-2 TO ORDER

                        Ballot for Class 4 General Unsecured Claims




60437/0001-20066728v5
                  Case 20-10361-KBO                         Doc 404-1              Filed 05/05/20      Page 19 of 27
                                                                                                            Hygea Holdings Corp. et al.
                                                                                         Ballot for Class 4 (General Unsecured Claims)

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
In re:                                                                         :   Chapter 11
                                                                               :
HYGEA HOLDINGS CORP., et al.,                                                  :   Case No. 20-10361 (KBO)
                                                                               :
                                     Debtors.1                                 :   (Jointly Administered)
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                  BALLOT FOR CLASS 4 GENERAL UNSECURED CLAIMS

Hygea Holdings Corp. and certain of its affiliates, the debtors and debtors-in-possession in the above-captioned
cases (collectively, the “Debtors”), are soliciting votes with respect to the First Amended Joint Chapter 11 Plan of
Reorganization of Hygea Holdings Corp. and its Affiliated Debtors (as the same may be amended, modified or
supplemented from time to time, the “Plan”).2 The Plan is described in and attached as Exhibit A to the Disclosure
Statement with Respect to First Amended Joint Chapter 11 Plan of Reorganization of Hygea Holdings Corp. and its
Affiliated Debtors (the “Disclosure Statement”) provided herewith.

This Ballot is being sent to the holders of General Unsecured Claims as classified under the Plan. This Ballot is to
be used by holders of General Unsecured Claims to (i) vote to accept or reject the Plan and (ii) exercise rights
regarding consensual third-party releases contained in the Plan. If the required votes on the Plan are received and
the Bankruptcy Court confirms the Plan, it will be binding on you. To have your vote count, you must complete
and return this Ballot by 4:00 p.m. (ET) on June 8, 2020 (the “Voting Deadline”).

                               THE VOTING DEADLINE IS 4:00 P.M. (ET) ON JUNE 8, 2020.




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
60437/0001-20066728v5
              Case 20-10361-KBO              Doc 404-1        Filed 05/05/20         Page 20 of 27
                                                                                          Hygea Holdings Corp. et al.
                                                                       Ballot for Class 4 (General Unsecured Claims)

                                                   IMPORTANT

PLEASE CAREFULLY REVIEW THE ACCOMPANYING PLAN AND DISCLOSURE STATEMENT
FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF CLAIMS AGAINST THE
DEBTORS, INCLUDING SECTION 12.4 OF THE PLAN, TO DETERMINE WHETHER TO VOTE TO
ACCEPT OR REJECT THE PLAN AND WHETHER TO OPT-IN TO THE CONSENSUAL THIRD-
PARTY RELEASES.

YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN AND YOUR
CLASSIFICATION AND TREATMENT UNDER THE PLAN. YOUR CLAIM IS TREATED AS A
GENERAL UNSECURED CLAIM UNDER THE PLAN.

PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS ON RETURNING YOUR
BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE RECEIVED BY EPIQ
CORPORATE RESTRUCTURING, LLC (THE “VOTING AGENT”) IS 4:00 P.M. (ET) ON JUNE 8, 2020,
OR THE VOTE REPRESENTED BY YOUR BALLOT WILL NOT BE COUNTED.

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT AND/OR THE VOTING OR OPT-IN
ELECTION PROCEDURES, PLEASE CONTACT THE VOTING AGENT AT
HYGEATABULATION@EPIQGLOBAL.COM OR BY TELEPHONE AT 1-866-897-6433 (TOLL FREE
U.S. AND CANADA) OR 1-646-282-2500 (INTERNATIONAL) AND REQUEST TO SPEAK WITH A
MEMBER OF THE SOLICITATION TEAM. THE VOTING AGENT IS NOT AUTHORIZED TO
PROVIDE LEGAL ADVICE.

                                                 HOW TO VOTE

1.  CAREFULLY REVIEW AND COMPLETE ITEMS 1, 2, 3 AND 4.
2.  SIGN THE BALLOT.
3.  RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED RETURN ENVELOPE, OR AS
    OTHERWISE DIRECTED IN THE INSTRUCTIONS FOR COMPLETING THE BALLOT.
(Note: Additional Instructions For Completing Ballot Are Set Forth Below)

     Please note that you must vote the entire claim you hold to accept or reject the Plan. For purposes of tabulating
     the votes, you will be deemed to have voted the full amount of your claim in your vote. You may not split your
     vote. If you are submitting a vote with respect to any of your General Unsecured Claims, you must vote on all
     of your General Unsecured Claims in the same way (i.e., all “Accepts” or all “Rejects”).

     An authorized signatory of the holder of General Unsecured Claims may execute this Ballot, but must provide
     the name and address of the holder of such General Unsecured Claims on this Ballot and may be required to
     submit evidence to the Bankruptcy Court demonstrating such signatory’s authorization to vote on behalf of the
     holder of the General Unsecured Claims.

     You must provide all of the information requested by this Ballot. Failure to do so may result in the
     disqualification of your vote.




                                                          2
60437/0001-20066728v5
              Case 20-10361-KBO             Doc 404-1        Filed 05/05/20        Page 21 of 27
                                                                                        Hygea Holdings Corp. et al.
                                                                     Ballot for Class 4 (General Unsecured Claims)


                                              OPT-IN ELECTION

Holders of Class 4 General Unsecured Claims may use this Ballot to opt-in to the consensual third-party releases
contained in Section 12.4 of the Plan.

To grant these releases, you must check the box below. If you elect not to check the box below, you will not
grant the releases. Your election to opt-in to the releases does not affect the classification or treatment of
your Claims in any way pursuant to the Plan.

THE FULL TEXT OF THE CONSENSUAL THIRD-PARTY RELEASES IS PROVIDED IN SECTION 12.4
OF THE PLAN AND APPEARS BELOW:

ON THE EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED HEREIN AND EXCEPT FOR THE
RIGHT TO ENFORCE THIS PLAN, ALL PERSONS WHO (I) ARE DEEMED TO HAVE VOTED TO
ACCEPT THIS PLAN UNDER SECTION 1126(F) OF THE BANKRUPTCY CODE; OR (II) ARE
ENTITLED TO VOTE TO ACCEPT OR REJECT THIS PLAN AND MARK THEIR BALLOTS AS
OPTING-IN TO THE RELEASES GRANTED UNDER THIS SECTION, SHALL, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO FOREVER RELEASE, WAIVE AND
DISCHARGE THE RELEASED PARTIES OF AND FROM ALL LIENS, CLAIMS, CAUSES OF ACTION,
LIABILITIES, ENCUMBRANCES, SECURITY INTERESTS, INTERESTS OR CHARGES OF ANY
NATURE OR DESCRIPTION WHATSOEVER RELATING TO THE DEBTORS, THE CHAPTER 11
CASES OR AFFECTING PROPERTY OF THE ESTATES, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, SCHEDULED OR UNSCHEDULED, CONTINGENT OR NOT
CONTINGENT, UNLIQUIDATED OR FIXED, ADMITTED OR DISPUTED, MATURED OR
UNMATURED, SENIOR OR SUBORDINATED, WHETHER ASSERTABLE DIRECTLY OR
DERIVATIVELY BY, THROUGH, OR RELATED TO ANY OF THE RELEASED PARTIES AND THEIR
SUCCESSORS AND ASSIGNS WHETHER AT LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY
CONDITION, EVENT, ACT, OMISSION OCCURRENCE, TRANSACTION OR OTHER ACTIVITY,
INACTIVITY, INSTRUMENT OR OTHER AGREEMENT OF ANY KIND OR NATURE OCCURRING,
ARISING OR EXISTING PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING TO OR
ARISING OUT OF, IN WHOLE OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE
PURSUIT OF CONFIRMATION OF THIS PLAN, THE CONSUMMATION OF THIS PLAN OR THE
ADMINISTRATION OF THIS PLAN, INCLUDING WITHOUT LIMITATION, THE NEGOTIATION
AND SOLICITATION OF THIS PLAN, ALL REGARDLESS OF WHETHER (A) A PROOF OF CLAIM
OR EQUITY INTEREST HAS BEEN FILED OR IS DEEMED TO HAVE BEEN FILED, (B) SUCH
CLAIM OR EQUITY INTEREST IS ALLOWED OR (C) THE HOLDER OF SUCH CLAIM OR EQUITY
INTEREST HAS VOTED TO ACCEPT OR REJECT THIS PLAN, EXCEPT FOR WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE. FOR THE AVOIDANCE OF DOUBT, NOTHING
CONTAINED HEREIN SHALL IMPACT THE RIGHT OF ANY HOLDER OF AN ALLOWED CLAIM
TO RECEIVE A DISTRIBUTION ON ACCOUNT OF ITS ALLOWED CLAIM IN ACCORDANCE WITH
SECTION 4 OF THIS PLAN.




                                                         3
60437/0001-20066728v5
                Case 20-10361-KBO               Doc 404-1        Filed 05/05/20       Page 22 of 27
                                                                                           Hygea Holdings Corp. et al.
                                                                        Ballot for Class 4 (General Unsecured Claims)

Item 1.             Certification Of Authority To Vote.

The undersigned hereby certifies that as of the May 6, 2020 Record Date, the undersigned is the holder (or
authorized signatory for such holder) of a General Unsecured Claim against the below listed Debtor in the below-
listed amount:

Debtor: _____________                  Amount:3

Item 2.             Vote On Plan.

The undersigned holder of the Class 4 General Unsecured Claim set forth in Item 1 votes as follows (check one box
only – if you do not check a box, or if you check both boxes, your vote will not be counted):

                     to ACCEPT the Plan                  to REJECT the Plan

Item 3.             Election To Opt-In To The Consensual Third-Party Releases.

You have the right to opt-in to the consensual third-party releases contained in Section 12.4 of the Plan. Your
election to opt-in to such releases is at your option. YOU MUST CHECK THE BOX BELOW IF YOU WISH
TO OPT-IN TO SUCH RELEASES.

           The undersigned Holder of a Class 4 General Unsecured Claim set forth in Item 1 hereby:

                     Elects to opt-in / grant the consensual third-party releases in Section 12.4 of the Plan.

Item 4.             Authorization.

By returning this Ballot, the undersigned holder of the General Unsecured Claim hereby certifies that as of the May
6, 2020 Record Date, it is the holder of the claim set forth in Item 1 above and/or has full power and authority to
vote to accept or to reject the Plan and to make elections under the Plan. To the extent the undersigned is voting on
behalf of the actual holder of a claim, the undersigned certifies that it has the requisite authority to do so and will
submit evidence of the same upon request. The undersigned also acknowledges that the tabulation of votes is
subject to the terms and conditions of the Disclosure Statement.


                                      [Remainder of Page Intentionally Left Blank]




3
    For voting purposes only, subject to tabulation rules.

                                                             4
60437/0001-20066728v5
              Case 20-10361-KBO                Doc 404-1         Filed 05/05/20         Page 23 of 27
                                                                                            Hygea Holdings Corp. et al.
                                                                         Ballot for Class 4 (General Unsecured Claims)

The undersigned further certifies that it (a) has received a copy of the Disclosure Statement (including the exhibits
thereto), and (b) understands that the solicitation of votes for the Plan is subject to all the terms and conditions set
forth in the Disclosure Statement.

                                     Name: _______________________________________________
                                                    (Print or Type)

                                     Signature:____________________________________________


                                     By:_________________________________________________
                                                    (If Appropriate)

                                     Title:________________________________________________
                                                     (If Appropriate)

                                     Street Address:________________________________________


                                     City, State, Zip Code:__________________________________


                                     Telephone Number:____________________________________


                                     Date Completed:______________________________________

If you wish to update the address pre-printed on this Ballot, please send a change of address request to
hygea@epiqglobal.com with “Address Update Requested” in the subject line.




                                                            5
60437/0001-20066728v5
               Case 20-10361-KBO              Doc 404-1         Filed 05/05/20         Page 24 of 27
                                                                                           Hygea Holdings Corp. et al.
                                                                        Ballot for Class 4 (General Unsecured Claims)

                             INSTRUCTIONS FOR COMPLETING THE BALLOT

The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to the Disclosure Statement
accompanying this Ballot. Please review the Disclosure Statement and Plan carefully before you vote. Unless
otherwise defined, capitalized terms used herein and in the Ballot have the same meanings ascribed to them in the
Plan.

This Ballot does not constitute and shall not be deemed to constitute (a) a proof of claim; (b) an amendment
to a proof of claim; (c) an assertion of a claim or a waiver of any bar date or deadline to file a proof of claim;
or (d) an admission by the Debtors of the nature, validity or amount of any claim. The Debtors reserve their
right to object to allowance of any claim on any grounds under the Bankruptcy Code and applicable
nonbankruptcy law.

No fees, commissions or other remuneration will be payable to any broker, dealer or other person or entity for
soliciting votes on the Plan.

To ensure your vote and opt-in election are counted, you must complete, sign and return this Ballot to the address set
forth on the enclosed envelope provided. Ballots not bearing an original signature will not be counted. Ballots must
be received by the Voting Agent by first class mail, overnight courier or hand delivery by 4:00 p.m. (ET) on June
8, 2020 at the following address:

                 If by First Class Mail:                            If by Overnight Courier or Hand Delivery:
               Hygea – Ballot Processing                                     Hygea – Ballot Processing
         c/o Epiq Corporate Restructuring, LLC                        c/o Epiq Corporate Restructuring, LLC
                     P.O. Box 4422                                          10300 SW Allen Boulevard
              Beaverton, OR 97076-4422                                        Beaverton, OR 97005

If a Ballot is received after the Voting Deadline it will not be counted. Delivery of a Ballot by facsimile, e-mail or
other electronic means will not be accepted.

The Debtors reserve the right to extend the Voting Deadline, by oral or written notice to the Voting Agent, until
properly completed Ballots indicating acceptance of the Plan in sufficient number and amount to meet the voting
requirements prescribed by section 1126 of the Bankruptcy Code have been received.

To complete this Ballot properly, take the following steps:

         (1)      Make sure that the information required by Item 1 has been inserted.
         (2)      Cast your vote to either accept or reject the Plan by checking the proper box in Item 2.
         (3)      If desired, indicate your decision whether to opt-in of the consensual third-party releases by
                  checking the box provided in Item 3. Your election will apply to all of the Claims identified in
                  Item 1.
         (4)      Read Item 4 carefully.
         (5)      Provide the information required by Item 4.
         (6)      Sign and date your Ballot.
         (7)      If you are completing this Ballot on behalf of another person or entity, indicate your relationship
                  with such person or entity and the capacity in which you are signing.
         (8)      Return the Ballot using the enclosed pre-addressed return envelope.

                                 PLEASE MAIL YOUR BALLOT PROMPTLY

If you have any questions regarding this Ballot and/or the voting or opt-in election procedures, or wish to receive a
copy of the Plan, Disclosure Statement or related materials, please contact the Voting Agent at
hygeatabulation@epiqglobal.com or by telephone at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-646-282-
2500 (International) and request to speak with a member of the Solicitation Team or visit
https://dm.epiq11.com/hygea. The Voting Agent is not authorized to provide legal advice.


                                                           6
60437/0001-20066728v5
              Case 20-10361-KBO    Doc 404-1   Filed 05/05/20   Page 25 of 27




                                  EXHIBIT D TO ORDER

                                    Publication Notice




60437/0001-20066728v5
                  Case 20-10361-KBO                         Doc 404-1              Filed 05/05/20      Page 26 of 27



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                               :
In re:                                                                         :   Chapter 11
                                                                               :
HYGEA HOLDINGS CORP., et al.,                                                  :   Case No. 20-10361 (KBO)
                                                                               :
                                     Debtors.1                                 :   (Jointly Administered)
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  NOTICE OF (A) CONFIRMATION HEARING WITH RESPECT
        TO FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF HYGEA
    HOLDINGS CORP. AND ITS AFFILIATED DEBTORS AND (B) RELATED OBJECTION DEADLINE

PLEASE TAKE NOTICE that:

On May 1, 2020, the debtors and debtors-in-possession in the above-captioned chapter 11 cases (the “Debtors”) filed
the First Amended Joint Chapter 11 Plan of Reorganization of Hygea Holdings Corp. and its Affiliated Debtors (as
may be amended, supplemented or otherwise modified, the “Plan”), pursuant to and as described in the
corresponding disclosure statement (“Disclosure Statement”), with the U.S. Bankruptcy Court for the District of
Delaware (“Bankruptcy Court”). Capitalized terms used in this Notice which are not defined have the meanings set
forth in the Plan.

On May [•], 2020, the Bankruptcy Court entered an order [Docket No. ___] (the “Solicitation Procedures Order”)
approving the Disclosure Statement [Docket No. 383-1], establishing certain deadlines, approving voting procedures
and granting related relief.

The hearing to consider confirmation of the Plan (the “Confirmation Hearing”) will be held before the Honorable
Karen B. Owens, U.S. Bankruptcy Court for the District of Delaware, 824 N. Market St., 6th Fl., Courtroom No. 3,
Wilmington, DE 19801, on June 12, 2020 at 10:00 a.m. (ET). The Confirmation Hearing may be continued from
time to time by way of announcement of such continuance in open court, without further notice to parties in interest.

Parties in interest may object to confirmation of the Plan, whether or not such parties in interest are entitled to vote
on the Plan. Responses and objections, if any, to confirmation of the Plan must (i) be made in writing; (ii) comply
with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy Practice
and Procedure of the United States Bankruptcy Court for the District of Delaware; (iii) state the name and address of
the objecting party and the nature and amount of any claim or interest asserted by such party against the Debtors,
their estates or property; (iv) state with particularity the legal and factual bases and nature of any objection to the
Plan; and (v) be filed with the Bankruptcy Court, and served on the following, so as to be received on or before
4:00 p.m. (ET) on June 5, 2020: (a) counsel to the Debtors, Cole Schotz P.C., 500 Delaware Ave., Suite 1410,

1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
60437/0001-20066728v5
              Case 20-10361-KBO             Doc 404-1        Filed 05/05/20        Page 27 of 27



Wilmington, DE 19801, Attn: J. Kate Stickles, Esq. (kstickles@coleschotz.com) and 25 Main Street, Hackensack,
NJ 07601, Attn: Felice R. Yudkin, Esq. (fyudkin@coleschotz.com); (b) counsel to the Official Committee of
Unsecured Creditors, Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, NY 10020, Attn: Robert
M. Hirsh, Esq. (rhirsh@lowenstein.com) and John P. Schneider, Esq. (jschneider@lowenstein.com) and One
Lowenstein Drive, Roseland, NJ 07068, Attn: Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com) and Morris
James LLP, 500 Delaware Avenue, Suite 1500, Wilmington, DE 19801, Attn: Eric J. Monzo, Esq.
(emonzo@morrisjames.com) and Brya M. Keilson, Esq. (bkeilson@morrisjames.com); (c) counsel to the Debtors’
prepetition secured lender and DIP lender, DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY
10020, Attn: Thomas R. Califano, Esq. (thomas.califano@dlapiper.com) and 200 South Biscayne Boulevard, Suite
2500, Miami, FL 33131, Attn: Rachel Nanes, Esq. (rachel.nanes@dlapiper.com); and (d) the U.S. Trustee, 844 King
Street, Suite 2207, Wilmington, DE 19801, Attn: Timothy J. Fox, Jr., Esq. (Timothy.Fox@usdoj.gov). Objections
that are not timely filed shall not be considered by the Bankruptcy Court and shall be overruled.

Sections 12.3 through 12.6 of the Plan provide for releases, exculpation and injunctions of certain conduct,
including releases of certain third-party claims and causes of action. In particular, Section 12.4 of the Plan
provides for a release by the holders of Claims that (i) are deemed to have voted to accept the Plan or (ii) are
entitled to vote to accept or reject the Plan and exercised the opt-in election in their respective Ballots, of any
claims or causes of action relating to the Debtors, the chapter 11 cases or the Plan with respect to claims
against the Released Parties.

The Disclosure Statement, Plan and Solicitation Procedures Order may be examined by any party in interest:
(i) between the hours of 8:00 a.m. and 4:00 p.m., Monday through Friday, excluding federal holidays, at the Office
of the Clerk of the Court, 824 N. Market St., 2nd Fl., Wilmington, DE 19801; (ii) at the Debtors’ case website
(https://dm.epiq11.com/hygea); or (iii) at the Bankruptcy Court’s website (http://www.deb.uscourts.gov) (a PACER
account is required); or may be obtained by written request to Epiq Corporate Restructuring, LLC (“Epiq”), at
hygeatabulation@epiqglobal.com, or by telephoning Epiq at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-646-
282-2500 (International).

If you have any questions regarding this Notice, please contact Epiq at 1-866-897-6433 (Toll Free U.S. and
Canada) or 1-646-282-2500 (International), or by email at hygeatabulation@epiqglobal.com. Epiq is not
permitted to provide legal advice.

Dated: May ___, 2020

COLE SCHOTZ P.C.
J. Kate Stickles
500 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801

– and –

Michael D. Sirota
Stuart Komrower
Felice R. Yudkin
Jacob S. Frumkin
Michael Trentin
25 Main Street
Hackensack, NJ 07601

Counsel for Debtors and Debtors-in-Possession




                                                         2
60437/0001-20066728v5
